11/17/2020                Case 2:20-cv-04368-JD Document    15-5 Filed
                                                    Test Accommodations     11/20/20 Page 1 of 2
                                                                        — NBOME


Test Accommodations
The NBOME provides reasonable and appropriate accommodations in accordance with the
Americans with Disabilities Act (ADA) for candidates taking the COMLEX-USA examinations
who provide the required documentation substantiating they are a person with a disability.

   Instructions to Request Test Accommodations

   Request Accommodation

Submit a request by completing the application form and sending it with the required
supporting documentation to NBOME Test Accommodations.

         By Email
         testacc@nbome.org
         Or By Mail
         101 West Elm Street
         Suite 150
         Conshohocken, PA 19428

A completed application with full supporting documentation is generally evaluated and a
decision rendered by the NBOME within approximately seventy- ve (75) days of its receipt by
the NBOME; however additional processing time may be required if additional documentation
is needed.

You can schedule a standard (non-accommodated) examination while your accommodation
application is pending. However, if your application is approved by the NBOME and testing
accommodations are granted, and you have not yet taken the examination, you will likely need
to reschedule the test depending on the nature of the approved accommodation(s). If you have
taken the examination without accommodations before being noti ed of a decision, the
NBOME will report your score as if you had not requested an accommodation.

For more details refer to the Bulletin of Information.




 Reference Materials                                                             Resources

 COMLEX-USA Master Blueprint                                                     COMLEX-USA FAQs


https://www.nbome.org/exams-assessments/comlex-usa/comlex-usa-level-1/test-accommodations/         1/2
11/17/2020                Case 2:20-cv-04368-JD Document    15-5 Filed
                                                    Test Accommodations     11/20/20 Page 2 of 2
                                                                        — NBOME

 COMLEX-USA Bulletin of                                                          COMSAE · Phase 1
 Information
                                                                                 Client Registration System Tutorial
 COMLEX-USA for Residency
 Program Directors


 NBOME Published Research


 COMLEX-USA · Level-1 Score
 Release Dates


 Fundamental Osteopathic Medical
 Competency Domains




National Board of Osteopathic Medical Examiners, Inc.
Corporate O ces and National Center for Clinical Skills Testing: 8765 W. Higgins Rd Suite 200 ·
Chicago, IL 60631-4174
Executive O ces and National Center for Clinical Skills Testing: 101 West Elm Street Suite 150 ·
Conshohocken, PA 19428
contact us · site map

Copyright © 2020, NBOME. All rights reserved.
Privacy Notice

The names NBOME and the National Board of Osteopathic Medical Examiners are registered service
marks of the National Board of Osteopathic Medical Examiners, Inc. (NBOME). The NBOME seal, the
examination names COMAT, COMLEX, COMLEX-USA, COMSAE, COMVEX and CATALYST, and all other
designated marks and styles are trademarks or service marks of the NBOME. Unauthorized use of any
NBOME mark to promote the goods or services of others is prohibited and subject to all rights and
remedies under applicable federal and state law.

Website developed by Zero Defect Design LLC.




https://www.nbome.org/exams-assessments/comlex-usa/comlex-usa-level-1/test-accommodations/                             2/2
